DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicants elected group I and a formulation comprising the polypeptides LOC5573204 and LOC5578631 with traverse in the reply filed on 28 Jan, 2022.  The traversal was found unpersuasive, and the election/restriction requirement made final in the office action of 3 March, 2022.

Claims Status
Claims 1, 10, 11, 21 55, 56, 58-61, 63-65, 67, 69, and 71 are pending.
Claims 1, 10, 56, 69, and 71 have been amended.
Claims 56, 58-61, 63-65, 67, 69, and 71 have been withdrawn from consideration due to an election/restriction requirement.

Withdrawn Rejections
The rejection of claims 1, 10, 11, 21, and 55 under 35 U.S.C. 101 because they are a natural phenomenon is hereby withdrawn due to amendment.

The rejection of claim(s) 1, 10, 11, 21, and 55 under 35 U.S.C. 102(a)(1) as being anticipated by Schmid et al (Bio Prot. (2017) 7(14)) is hereby withdrawn due to amendment.

The rejection of claim(s) 1, 10, and 55 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lam et al (Chem. Rev. (1997) 97 p411-448) is hereby withdrawn due to amendment.

The rejection of claim(s) 1, 10, and 55 under 35 U.S.C. 102(a)(1) as being anticipated by Breuer (US 3,808,189) is hereby withdrawn due to amendment.

The provisional rejection of claims 1 and 10 on the ground of nonstatutory double patenting as being unpatentable over claim 2 of copending Application No. 15/546,747 (US 20180000911) is hereby withdrawn due to amendment.

The provisional rejection of claims 1 and 10 on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/713,959 (US 20200188495) is hereby withdrawn due to amendment.

The rejection of claims 1, 10, and 55 on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4 of U.S. Patent No. 10,792,332 is hereby withdrawn due to amendment.

New Rejections
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1, 10, 11, 21, and 55 are rejected under 35 U.S.C. 103 as being unpatentable over the clinical trial NCT03055000 (Clinicaltrials.gov, first posted 15 Feb, 2017) in view of Park (Infect. Chemother. (2015) 47(1) p1-11), Kitikoon et al (Vet. Microbiol. (2009) 139 p235-244), Tricco et al (BMC Biomed. (2013) 11 (153)), and the University of Florida web page for Aedes aegypti mosquito (https://entnemdept.ufl.edu/creatures/aquatic/aedes_aegypti.htm#:~:text=In%20the%20United%20States%2C%20Aedes,to%20competition%20with%20Aedes%20albopictus., available 2010) with evidentiary support from Valenzuela (grant report, https://reporter.nih.gov/search/t2v4vPbVvk6jGzZv5n1Rfg/project-details/10272099, downloaded 30 June, 2022).  Please note that this rejection is necessitated by amendment.

Applicant’s claims are drawn to a mixture of at least two polypeptides selected from a Markush group of A. aegypti salivary proteins and fragments, and an adjuvant. 

The clinical trial describes the AGS-v vaccine that targets proteins in mosquito saliva (2nd page, 1st paragraph).  The goal was to provide prophylaxis against mosquito borne diseases (3d page, 2nd paragraph).  One arm of the study was ISA-51 adjuvanted AGS-v in water for injection (a pharmaceutically acceptable carrier) (table “arms and interventions, p4, middle of page).  As evidenced by Valenzuela, AGS-v is based on 4 A. gambiae saliva proteins (abstract).
The difference between this reference and the instant claims is that this reference uses A. gambiae salivary proteins rather than the A. aegypti proteins claimed by applicants (p45, 2nd paragraph of applicant’s disclosure).
Park et al discusses the resurgence of mumps in Korea (title).  One of the factors behind this resurgence is a mismatch between the strain of virus causing the outbreak and the one used in vaccines (p4, 2nd column, 1st paragraph).  Kitikoon et al discuss immune response to swine influenza virus (title).  Unless there is a mismatch between the vaccine and challenge strains, the vaccine for swine flu influenza is effective (p235, 2nd column, 2nd paragraph), implying that mismatches make the vaccine less effective.  Tricco et al discuss vaccine efficacy against mismatch strains (title) in influenza.  Vaccines are most effective when the antigens in the vaccine match those of circulating strains, with mismatch vaccines effective 54% vs 83% for match strains (abstract).  These three references show that, for varied disorders, immunity works best when the vaccine antigens match the challenge antigens.
	The UFL report discusses the yellow fever mosquito, A. aegypti, the primary vector of yellow fever (1st page, 1st paragraph).  The mosquito also transmits dengue (4th page, 7th paragraph, continues to 5th page), chikungunya virus, and other important viruses of concern (5th page, 2nd paragraph).  In the United States, this mosquito is found in 23 states including the southeast US, up the coast to New York, and west to Indiana and Kentucky, and is a common mosquito in urban areas of southern Florida and in cities along the Gulf coast (2nd page, 4th paragraph).  This reference discusses the yellow fever mosquito, and the diseases that it transmits.
	Therefore, it would be obvious to use salivary proteins from A. aegypti in the vaccine described by the clinical trial where that mosquito is present, to better match the vaccine to the salivary proteins the patients will be challenged with and avoid lower efficacy due to the mismatch as described by Park et al, Kitikoon et al, and Tricco et al.  As this is essentially the same vaccine as used in the clinical trial, just for a mosquito common in a different location, an artisan in this field would attempt this substitution with a reasonable expectation of success.
	It would be obvious to try various combinations of the salivary proteins of A. aegypti to determine which ones gave the strongest response; note that the clinical trial used 4 proteins from A. gambiae.  This will lead to some combinations with the peptides of claims 1, 10, 11, and 21.
	The clinical trial used water for injection, a carrier, rendering obvious claim 55.
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED REYNOLDS whose telephone number is (571)270-7214. The examiner can normally be reached M-Th 9-3:30.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRED H REYNOLDS/Primary Examiner, Art Unit 1658